Title: From Benjamin Franklin to Noble Wimberly Jones, 3 July 1771
From: Franklin, Benjamin
To: Jones, Noble Wimberly


Sir,
London July 3. 1771.
In mine of May 1. I enclosed a copy of the Petition intended to be presented to the King in Council, in behalf of the possessors of the lands claimed by Sir William Baker’s assigns. I am now to acquaint you, that it was presented accordingly, and is referred down to the Board of Trade for their opinion. But as the Board is about to adjourn for some months, we are advised not to press the consideration of it till they meet again, as they have now too little time to attend to it properly. Immediately on their return to business we shall urge for their report.
I see by the Newspapers that your new Assembly is also dissolved, I am sorry for these Differences, which must be uncomfortable to you and all that wish the Welfare of the Province.
It is now thought that a Peace between the Turks and Russians is likely soon to be concluded, which gives a better Prospect of the continuance of Peace among the other Powers of Europe, for it seldom happens that a War, begun between any two of them, does not extend itself sooner or later till it involves the whole. Spain shew’d a strong inclination to begin with us, but France being not willing or ready to join her, she has smother’d that inclination for the present. With great esteem, I am Sir, Your most obedient humble Servant
B Franklin
 Addressed: Noble Wimberley Jones Esq.   Savannah-Georgia